DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 09/13/2022 amended claims 1, 4, 5, 10, 13, and 14.  Claims 1-17 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1 and 10.

Objection/s to the Application, Drawings and Claims
The filing on 09/13/2022 appropriately amended the title; hence the objection/s to the title made in the last office action are withdrawn.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (US 20100245778 A1) in view of Osumi (US 20090009727 A1) and in further view of Alsberg (US 20160201943 A1).
Regarding claim 1, Yanagisawa teaches a projection device comprising at least one heat source (5) and a  heat dissipation module (4), wherein the heat dissipation module (4) is connected to the at least one heat source (5) and is configured to dissipate heat energy generated by the at least one heat source (5), wherein the heat dissipation module (4) comprises a tank (7), at least one radiator (842), at least one cold plate (81/811/82/83), a cooling fluid, and a connection pipe (9), wherein the connection pipe (9) connects the tank (7), the at least one radiator (842), and the at least one cold plate (81/811/82/83), so that the cooling fluid flows in the heat dissipation module (4).  Yanagisawa further teaches the projection device operates in a first use state and a second use state where the first use state is changed to the second use state after the tank is turned over (Fig. 7A-8C).
Yanagisawa does not teach the tank comprises a level sensor configured to measure a liquid level of the cooling fluid in the tank.
Osumi teaches the tank (51a) comprises a level sensor (56) configured to measure a liquid level of the cooling fluid in the tank (51a; [0049]-[0053]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yanagisawa with Osumi such that the level sensor is placed below a fluid level of the cooling fluid and directly contact with the cooling fluid in the tank in the first and second use states; because it allows leak detection to maintain operation of the cooling system.
Neither Yanagisawa nor Osumi teaches the level sensor to be a pressure sensing device.
Alsberg teaches the level sensor being a pressure sensing device (Fig. 4 and 5; [0032]-[0034]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yanagisawa and Osumi with Alsberg; because the pressure sensor allows measuring the liquid level and the pressure at the same time.
Regarding claim 10, Yanagisawa teaches tank (7) comprising an accommodating space, wherein the accommodating space is configured to accommodate a cooling fluid.  Yanagisawa further teaches the projection device operates in a first use state and a second use state where the first use state is changed to the second use state after the tank is turned over (Fig. 7A-8C).
Yanagisawa does not teach the tank comprises a level sensor configured to measure a liquid level of the cooling fluid in the tank.
Osumi teaches the tank (51a) comprises a level sensor (56) configured to measure a liquid level of the cooling fluid in the tank (51a; [0049]-[0053]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yanagisawa with Osumi such that the level sensor is placed below a fluid level of the cooling fluid and directly contact with the cooling fluid in the tank in the first and second use states; because it allows leak detection to maintain operation of the cooling system.
Neither Yanagisawa nor Osumi teaches the level sensor to be a pressure sensing device.
Alsberg teaches the level sensor being a pressure sensing device (Fig. 4 and 5; [0032]-[0034]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yanagisawa and Osumi with Alsberg; because the pressure sensor allows measuring the liquid level and the pressure at the same time.
Regarding claims 2 and 11, the combination of Yanagisawa, Osumi and Alsberg consequently results in the tank having an opening, and the pressure sensing device comprises a pressure sensor (15 or 18 of Alsberg) and a level bar (14 of Alsberg), wherein the pressure sensor (15 or 18 of Alsberg) is disposed at one end of the level bar (14 of Alsberg), and the level bar penetrates through the opening of the tank (Fig. 4 and 5 of Alsberg).
Regarding claims 3 and 12, neither Yanagisawa, Osumi nor Alsberg explicitly teach the tank comprises a level screw disposed at the opening, and another end of the level bar is connected to the level screw.
It is well known in the art at the time of the invention that the level bar is fastened to the opening by push-in/snap-in or by screw mechanism.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to us the screw mechanism; because the screw mechanism is easier to operate over the long term.
Regarding claims 4 and 13, the combination of Yanagisawa, Osumi and Alsberg consequently results in a gravity sensor (cooling fluid/liquid) configured to sense a gravity direction, wherein the level bar (14 of Alsberg) is inserted into the tank along the gravity direction.
Regarding claims 5 and 14, the combination of Yanagisawa, Osumi and Alsberg consequently results in after the tank is turned over, the level bar is inserted into the tank along a horizontal direction perpendicular to the gravity direction (Fig. 4 and 5 of Alsberg).
Regarding claims 7 and 16, the combination of Yanagisawa, Osumi and Alsberg consequently results in the pressure sensing device comprises a pressure sensor which measures an absolute pressure, a pressure sensor which measures a gauge pressure, or a pressure sensor which measures a differential pressure ([0032]-[0034] of Alsberg).
Regarding claims 8 and 17, the combination of Yanagisawa, Osumi and Alsberg consequently results in when the liquid level in the tank is lower than a predetermined value, the pressure sensing device outputs a low liquid level signal to notify a user to replenish the cooling fluid (Fig. 6, [0052]-[0056] of Osumi).
Regarding claim 9, Yanagisawa, as modified by Osumi and Alsberg, further teaches the heat dissipation module (4) further comprises at least one driving element (6) configured to drive the cooling fluid to flow (Fig. 2).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa, Osumi and Alsberg and in further view of Koehler (US 20110088480 A1).
Regarding claims 6 and 15, neither Yanagisawa, Osumi, nor Alsberg teaches a mounting hole is provided on a sidewall of the tank, and the pressure sensing device comprises a pressure sensor and a back plate, wherein the pressure sensor is disposed at the mounting hole, the back plate is disposed at the sidewall, and the back plate is configured to seal the pressure sensor to the mounting hole of the sidewall.
Koehler teaches a mounting hole is provided on a sidewall of the tank, and the pressure sensing device comprises a pressure sensor (1) and a back plate (47), wherein the pressure sensor (1) is disposed at the mounting hole, the back plate (47) is disposed at the sidewall, and the back plate (47) is configured to seal the pressure sensor (1) to the mounting hole of the sidewall (Fig. 3).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yanagisawa, Osumi, and Alsberg with Koehler; because it allows greater flexibility in placement of the sensor.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendment/s of claims 1 and 10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882